DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received April 12, 2021 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claims 6-7 is cancelled per Applicant’s amendment received on April 12, 2021.

Response to Arguments
The Applicant’s arguments and remarks received April 12, 2021   have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the March 30, 2021 Ex Parte Quayle Action are accordingly withdrawn.

Allowable Subject Matter
Claims 1-5 and 8-9 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20090081492A1 (Hasuka) in view of US20160056484A1 (Mizumoto) does not disclose or suggest the claimed A fuel cell system installed in a mobile body, the fuel system comprising: a fuel cell configured to generate power by using reaction gas; a gas supply flow path through which the reaction gas is supplied to the fuel cell; an injection device configured to be provided on the gas supply flow path and to inject the reaction gas; a pressure regulating valve configured to be provided more on an upstream side than the injection device on the gas supply flow path, and to autonomously perform an opening/closing operation in accordance with a 
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729              

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729